DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 27 September 2021 in which claims 1 and 14 were amended to change the scope and breadth of the claims.
	Claims 1 and 4-21 are pending in the current application. Claims 7-13, 15-17, 20 and 21 remain withdrawn as being drawn to a non-elected invention, and would not be eligible for rejoinder. Claims 1, 4-6, 14, 18 and 19 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 27 September 2021, with respect to the rejection of claims 1, 4-6, 14, 18 and 19 under 35 U.S.C. § 103 as being unpatentable over Jacquet in view of Freeman et al., further in view of Coulson et al., has been fully considered and is persuasive. Claims 1 and 14 have been amended to recite “CBD is the only active cannabinoid in the composition”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Election/Restrictions
Applicant elected the species of treating urinary incontinence in the response submitted 12 November 2020. To expedite prosecution of the instant application, the species of condition/disease has been expanded to include inflammation. 

New & Modified Rejections
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein the one or more symptoms of overactive bladder are selected from the group consisting of…hormone balance for perimenopausal, menopausal, postmenopausal women and inflammation” in instant claim 1 renders the claim and dependent claims 4-6, 18 and 19 herein indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. (US 6,528,490, cited in PTO-892) in view of Hoag (US 2018/0344676, cited in PTO-892).
Steck et al. teach a topical formulation comprising oenothein A or B, for treating irritation or inflammation in a mammal (abstract; claim 1). Steck et al. teach the oenothein is extracted or prepared from New World Epilobium angustifolium and purified to a concentration greater than 9.6% by weight; or from a plant source other than New World Epilobium angustifolium (claim 1). Steck et al. teach conditions including skin diseases like psoriasis and eczema; or pruruitis, dermatitis, inflammation caused by 
Steck et al. do not expressly disclose cannabidiol (instant claims 1 or 14).
Hoag teaches a composition comprising 1.0 wt.% high cannabidiol hemp oil with less than 0.3% tetrahydrocannabinol as a skin penetrating agent to reduce pain and inflammation (fig. 23; para [0125]). Hoag teaches a preferred embodiment is a topical analgesic composition consisting of cannabidiol (CBD), in combination with other non-cannabinoid plant extracts (e.g. a natural plant extract TRPA1 antagonist borneol from the essential oil of Thymus satureioides), (para [0073]). Hoag teaches applying the composition to the skin, once, twice or up to four times a day, wherein the skin is unbroken and not bleeding (para [0080]). Hoag teaches the composition is used to inhibit inflammation and block pain in the skin, including by inhibiting COX-2 (para [0019]). Hoag teaches the cannabinoid can be provided in the form of an oil (para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat inflammation by administering a composition comprising oenothein A and B and CBD, daily. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, oenothein A and oenothein B were known for treating both 
With respect to the amount, the ordinary artisan would have been motivated to apply a composition comprising 0.1-10% w/v oenothein A and B, and 1% w/v CBD as taught by the references individually. The skilled artisan would have been motivated to apply the composition one, two or four times a day as needed to reduce the inflammation and treat the irritation and pain, as taught by Hoag. 
While the art is silent with respect to gender, the ordinary artisan would have been motivated to administer the composition to a female because the prior art teaches treating human mammals which only includes males and females.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Claims 1, 4-6, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet (US Patent Application Publication No. 2018/0256619, cited in previous Office Action) in view of Capasso et al. (J. Urology, 2011, vol. 77, cited in PTO-892), Freeman et al. (Int. Urogynecol. J., 2006, vol. 17, pp. 636-641, cited in previous Office Action) further in view of Coulson et al. (Complementary Therapies in Medicine, 2013, vol. 21, pp. 172-179, cited in previous Office Action).
Jacquet teaches a method of treating one or more symptoms of overactive bladder in a subject comprising administering to the subject a therapeutically effective amount of oenothein A or B, wherein the one or more symptoms of overactive bladder include urinary incontinence (claim 1). Jacquet teaches the subject is human (claim 4), and female (claim 5). Jacquet teaches the composition is formulated for oral delivery in an oral dosage form (claim 9). Jacquet teaches the composition optionally includes an agent selected from the group consisting of a pharmaceutically acceptable excipient, lubricant, bind, Epilobium parviflorum and purified to a concentration of more than 10% by weight (claim 15), or as high as 100% (paragraph [0055]. Jacquet teaches the oenothein is extracted or prepared from a plant source other than New World Epilobium parviflorum. Jacquet teaches a therapeutically effective amount of oenothein may range from 2.5% to 14% by weight (paragraph [0052]). Jacquet et al. teach the composition can be sprayed onto the mouth (i.e. a sublingual spray), (paragraphs [0022], [0049]). Jacquet et al. teach the excipient includes gels (paragraph [0049]).
Jacquet et al. do not expressly disclose cannabidiol (instant claims 1 or 14).
Capasso et al. teach Cannabis sativa extract enriched in cannabidiol (CBD) botanic drug substance and pure CBD significantly reduced acetylcholine-induced contractions in the human bladder (abstract, results). Capasso et al. teach the results provide a pharmacological basis for the use of pure CBD in treating urinary incontinence, particularly in patients suffering from multiple sclerosis (p.e14, last para). Capasso et al. teach the IC50 for pure CBD was 6.15 µg/mL (p.e11, Human Bladder). 
Freeman et al. teach a multicenter, randomized placebo-controlled trial on the effect of cannabis on urge incontinence in patients with multiple sclerosis (title). Freeman teaches over 60% of the patients that received the cannabis extract were female; and 72% of the patients that received tetrahydrocannabinol (THC) were female (Table 1). Freeman et al. teach capsules were prepared to contain 2.5 mg THC or 1.25 mg cannabidiol (with respect to the cannabis extract), (p.637, right column, Procedure). Freeman et al. teach administering up to 25 mg per day of THC or cannabidiol (with respect to the cannabis extract) via capsules (p.637, right column, Procedure). Freeman et al. teach cannabis 
Coulson et al. teach administering an orally dosed herbal preparation containing Epilobium parviflorum (abstract). Coulson et al. teach the capsule contained an equivalent of 500 mg of said E. parviflorum extract (p.174, second paragraph). Coulson et al. teach the compositions were administered daily for 12 weeks (p.176, last paragraph). Coulson et al. teach the herbal preparations had a significant positive effect on the management of lower urinary tract symptoms (p.176, last paragraph). Coulson et al. teach symptoms include hesitancy in initiation of micturition, straining, weak force of stream, stopping and re-starting or interruption of the stream, a feeling of incomplete voiding, terminal dribbling, dysuria and increased nocturia (p.173, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer oenothein A and B in combination with CBD for the treatment of urinary incontinence, wherein CBD is the only active cannabinoid in the composition.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, oenothein A and B were taught for the treatment of symptoms of overactive bladder in women, including urinary incontinence. Cannabis active compound CBD was also expressly found to significantly reduce the number of incontinence episodes in a blind study that was 60-70% female, and pure CBD had activity in reducing human bladder contractility. Thus, the skilled artisan would have been motivated to combine the two drugs with CBD, wherein CBD is the only active 
The amount of CBD taught by Freeman et al. lie within the range recited in instant claim 2.
Starting from Jacquet, the ordinary artisan would have known that oenothein A and B are active agents extracted from E. parviflorum for the treatment of urinary incontinence. While Jacquet does not expressly disclose the amount of oenothein A or B in terms of milligrams, the reference discloses methods for obtaining the compounds from the extract and purifying them in concentrations of 10% by weight of the composition, or as high as 100%. Furthermore, the reference discloses administering an amount effective to treat urinary incontinence.
The ordinary artisan would have looked to the teachings of Coulson et al., because they are similarly concerned with treatment of lower urinary tract symptoms pertaining to voiding the bladder by administering a composition comprising E. parviflorum extract. The skilled artisan would have been motivated to administer up to about 500 mg oenothein A and B because Coulson et al. teach administering a capsule containing an equivalent of 500 mg E. parviflorum extract, and Jacquet teaches oenothein A and B are the active agents responsible for treating urinary incontinence, wherein the E. parviflorum extract can be purified to a concentration of 100% oenothein A and B. 
The amount of oenothein A and B suggested by the combined teachings of Jacquet and Coulson et al. lie outside the claimed range of instant claim 3. The amount of CBD and THC taught by Freeman et al. lie outside the claimed range of instant claim 3. The skilled artisan would have routinely optimized the dosages of the active ingredients, particularly upon combination of the drugs. See MPEP 2144.05, section II, A “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. 
prima facie obvious over the combined teaching of the prior art. 	

Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. 
Applicant contends Freeman discloses the use of pure THC, and discloses the combination of CBD with other cannabinoids was important to tis disclosure. Applicant argues Freeman is mostly concerned with the clinical effects of THC, and that there is no reason to expect that CBD alone would have the same effect as the extract or THC.
The above arguments have been considered, but are not persuasive in view of the teachings of Capasso et al. As discussed in the modified rejection above, Capasso et al. expressly teach investigating the physiological properties of pure CBD as well as a mixture comprising CBD and other cannabinoids. Capasso et al. found pure CBD was also effective in reducing contractions in the human bladder, and their results provide a pharmacological basis for the use of pure CBD in treating urinary incontinence, particularly in patients suffering from multiple sclerosis. Thus, the ordinary artisan would have had a reasonable expectation of success in using CBD, wherein CBD is the only active cannabinoid in the composition.

Applicant contends Coulson does not teach or suggest administering the claimed dosage of 350-400 mg oenothein A and B. Applicant argues a 10% extraction yield from a 500 mg capsule containing Epilobium parviflorum would result in a 50 mg dose, which is outside the claimed range. 
The above arguments are not found persuasive. For one, Jacquet teaches oenothein is extracted or prepared from E. parviflorum and purified to a concentration of more than 10% by weight, and as high critical”. 
	The rejection is hereby maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 14, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,123,356 in view of Capasso et al., Freeman et al. and Coulson et al. 
The claims of the ‘356 Patent are drawn towards the treatment of overactive bladder disorders including urinary incontinence by administering a composition consisting of oenothein A or B. 
The claims of the reference Patent do not expressly disclose administering a cannabidiol, or the amounts of oenothein A and B in terms of milligrams (instant claims 1 and 14)
Capasso et al., Freeman et al. and Coulson et al. teach as discussed above.
The obviousness rational for administering CBD, and about 500 mg oenothein A and B, are the same as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments are the same as discussed above. 
	The arguments are not found persuasive for the reasons discussed above.
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623